                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF FLORIDA
                             PANAMA CITY DIVISION

TAYLOR AUSTIN RYAN,

          Plaintiff,

v.                                                            Case No. 5:17cv54-TKW-MJF
J. ALVAREZ and GREGG
POYTHRESS,

          Defendants.
                                                    /

                                            ORDER

          This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 70). No objections to the Report and Recommendation

were filed.1 Having reviewed the Report and Recommendation and the case file, I

agree with the magistrate judge’s determination that Defendants are entitled to

summary judgment on Plaintiff’s deliberate indifference claims under the Eighth

Amendment.



      1
         It is possible that Plaintiff did not receive the Report and Recommendation because a
previous Order was returned as undeliverable with a notation that “[t]his inmate has been released
from DOC custody & is listed as homeless.” Doc. 69. However, the Report and Recommendation
was not returned as undeliverable. And, even if Plaintiff did not receive Report and
Recommendation, that does not preclude the Court from disposing the case through this Order
because Plaintiff’s failure to keep the Court apprised of his address amounts to an abandonment
of the case and/or a failure to prosecute. Nevertheless, to increase the likelihood that Plaintiff will
receive this Order in time to file an appeal should he chose to do so, the Court will have the Clerk
send a copy of this Order to Plaintiff at the post-release address shown for him on the Florida
Department of Corrections’ website.
Accordingly, it is ORDERED that:

1.   The magistrate judge’s Report and Recommendation is adopted and

     incorporated by reference in this Order.

2.   Defendants’ motion for summary judgment (Doc. 60) is GRANTED.

3.   The Clerk shall enter judgment in favor of Defendants and close the

     file.

4.   The Clerk shall send a copy of this Order to Plaintiff at his address of

     record and at the post-release address shown for him on the Florida

     Department of Corrections’ website: 1660 Beach Avenue, #7, Atlantic

     Beach, FL 32233.

     DONE and ORDERED this 21st day of January, 2020.

                         T. Kent Wetherell, II
                        T. KENT WETHERELL, II
                        UNITED STATES DISTRICT JUDGE




                                 2
